Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 08 June 2022, amendments and/or remarks have been submitted and placed in the application file.  Claims 1-28 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments, see Double Patenting page 9, filed 08 June 2022, with respect to the rejection of claims 1-28 have been acknowledged.  The current double patenting rejection will be held in abeyance pending a holding of such allowable subject matter.
Applicant’s arguments, see Rejections Under 35 U.S.C. § 103 pages 9-19, with respect to the rejections of claims 1-28 under 35 USC 103 have been fully considered in view of the amendments to the claims which necessitated the new grounds of rejection provided below in view of newly found prior art.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Application No. 16552070. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed towards .
It would have been obvious to one of normal skill in the art at the time of filing that scanning the proximal area while applying coating would improve the efficiency and quality of work done by the automated construction robot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over Telleria (U.S. Pub No. 20180283019) in view of Funseth (U.S. Patent No. 10773271) further in view of Tani (U.S. Pub. No. 20210213613).
Regarding Claim 1:
Telleria teaches:
An automated construction robot system comprising: ([0024], Fig. 1-2 automated drywalling system (100))
a mobile base assembly configured to be displaceable within a work area; ([0024], Fig. 1-2 base unit (120))
a head assembly configured to process a work surface; ([0030], Fig. 1-2 end effector (160))
arm assembly configured to moveably-couple the head assembly and the mobile base assembly and controllably-displace the head assembly with respect to the work surface; ([0028], Fig. 1-2 Robotic arm (140))
a machine vision system configured to scan a non-target area and generate non-target area information; ([0031], Fig. 1-2 Vision systems (324 and 364))
and a computational system configured to: ([0068], discloses computational planner executed by control system 322)
manipulate one or more of the mobile base assembly, the head assembly and the arm assembly to apply a coating material to the work surface via the head assembly, ([0031], discloses control system 322 that is coupled to vision systems 324 and 364 and movement systems of the base 328, arm 348, and end effector 368; [0041], discloses that end effector can be configured to apply coating material via painting end effector 160P)
process the non-target area information to generate one or more remedial instructions, ([0141], discloses the use of vision systems to scan a work surface before and after application of paint to determine appropriate toolpaths and generate instructions)
and manipulate one or more of the mobile base assembly, the head assembly and the arm assembly based, at least in part, upon the one or more remedial instructions. ([0139], discloses a planner that produces toolpaths enabling the automated drywalling system to apply paint or other coatings to a surface; [0145], discloses that the system can monitor coating material coverage and quality and update the toolpath accordingly; [0138],  discloses that system can monitor multiple variables (i.e. contact, forces, tool orientation, motor loads, measurement of applied paint) and update tool paths and parameters accordingly)
Telleria does teach a valve to control the flow rate and pressure of the coating applied to a work surface ([0085]).  Telleria does not teach a variable-duty-cycle control signal, however, Funseth does teach:
provide a variable-duty-cycle control signal to regulate a quantity of the coating material applied to the work surface, (Column 8 line 66 – column 9 line 1, discloses controlling volume of fluid sprayed from nozzle by a duty cycle; Column 19 lines 46-50, discloses varying the duty cycle based on real-time parameters; Column 6 lines 34-36, discloses generating a signal to control valves in the spray nozzle) 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the flow rate control in Telleria to incorporate the variable-duty-cycle signal as taught by Funseth in order to cover a larger dynamic range and to maintain a steady fluid droplet size at different travel speeds (Column 2 lines 1-6)
Telleria does teach processing a non-target area to generate instructions for remedial actions and controlling a robot to perform the actions.  Telleria nor Funseth teach that the remedial action is repairing one or more of a hole or a protruding screw or nail.  However, Tani does teach:
the one or more remedial instructions including instructions to one or more of: repair a hole in the work surface; repair a protruding screw in the work surface; and repair a protruding nail in the work surface, ([0041], discloses detecting the position and direction of holes via a detecting means and filling said hole with a screw)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the end effector and controller of Telleria to incorporate the hole detection and filling of the holes with screws in Tani because this would improve the efficiency of the mounting of the substrate to the wall in Telleria ([0040]).

Regarding Claim 2:
The combination of Telleria, Funseth, and Tani teaches the limitations of Claim 1.  Telleria further teaches:
wherein the non-target area includes an area to which the coating material has already been applied. ([0166], discloses vision systems ability to detect paint coverage and quality; [0144], discloses monitoring temperatures, moisture, and contrast between coated area and not coated area)

Regarding Claim 3:
The combination of Telleria, Funseth, and Tani discloses the limitations of Claim 1, in light of further teachings from Telleria, the limitations of Claim 2, upon which Claim 3 depends, are taught.  Telleria further teaches:
wherein processing the non- target area information to generate the one or more remedial instructions includes: processing the non-target area information to identify an applied coating material defect within the non-target area. ([0144], discloses the detection of applied coating defects)

39H&K Docket No.: 159994.000xxHolland & Knight LLP Assignee: Ascend Robotics LLC10 St. James Avenue Inventor: Askey et al. material defect within the non-target area.Regarding Claim 4:
The combination of Telleria, Funseth, and Tani discloses the limitations of Claim 1, in light of further teachings from Telleria, the limitations of Claim 3, upon which Claim 4 depends, are taught.  Telleria further teaches:
wherein manipulating one or more of the mobile base assembly, the head assembly and the arm assembly based, at least in part, upon the one or more remedial instructions includes: manipulating one or more of the mobile base assembly, the head assembly and the arm assembly to address the identified applied coating material defect. ([0145], discloses that the system can monitor coating material coverage and quality and update the toolpath accordingly to ensure desired quality is achieved; [0138],  discloses that system can monitor multiple variables (i.e. tool orientation, finish quality) and determine areas that need rework of painting)

Regarding Claim 5:
The combination of Telleria, Funseth, and Tani, teaches the limitations of Claim 1.  Telleria further teaches:
wherein the non-target area includes an area to which the coating material has not yet been applied. ([0141], discloses the use of vision systems to scan a work surface before application of paint to determine appropriate toolpaths and generate instructions)

Regarding Claim 6: 
The combination of Telleria, Funseth, and Tani discloses the limitations of Claim 1, in light of further teachings from Telleria, the limitations of Claim 5, upon which Claim 6 depends, are taught.  Telleria further teaches:
wherein processing the non- target area information to generate the one or more remedial instructions includes: processing the non-target area information to identify a surface defect within the non-target area. ([0141], discloses that a planner uses vision systems 324 and 364 to establish the condition of the wall before applying paint and update toolpath or map.  Conditions detected could be high or low points or other surface defects and the system uses the toolpath or map to compute how to address the defect)

Regarding Claim 7:
The combination of Telleria, Funseth, and Tani discloses the limitations of Claim 1, in light of further teachings from Telleria, the limitations of Claim 6, upon which Claim 7 depends, are taught.  Telleria further teaches:
wherein manipulating one or more of the mobile base assembly, the head assembly and the arm assembly based, at least in part, upon the one or more remedial instructions includes: manipulating one or more of the mobile base assembly, the head assembly and the arm assembly to address the identified surface defect. ([0180], discloses the system 100 can address a surface defect to prepare for the application of coating materials; [0142], discloses the system 100 can scan an area and update planning of tasks to include how joint compound or sanding should be applied to achieve a flat wall)

Regarding Claim 8:
The combination of Telleria, Funseth, and Tani, teaches the limitations of Claim 1.  Telleria further teaches:
wherein manipulating one or more of the mobile base assembly, the head assembly and the arm assembly to apply the coating material to the work surface via the head assembly includes one or more of: ([0023], discloses an automated drywall system that has a painting tool that can be positioned through the use of robotic manipulators; [0041], discloses the painting tool is located at the end of a robotic arm which is attached to a base and is manipulated by the movement of these structures)
controlling movement of the mobile base assembly within the work area; ([0023], discloses an automated drywall system with tools that can be controlled by a manipulator, or positioning stage; [0024] discloses a cart 124 as part of the base 120)
extending or retracting the arm assembly with respect to the mobile base assembly; ([0029], discloses a robotic arm with suitable degrees of freedom which encompasses extension or retraction with respect to a base)
controlling a location of the head assembly with respect to the work surface and/or the mobile base assembly; ([0133], discloses that the end effector 160 can be positioned using a planner)
controlling a velocity of the head assembly with respect to the work surface and/or the mobile base assembly; ([0036], discloses that a computational planner sets the trajectory for the base, arm and end effector at a given speed)
and rotating the head assembly with respect to the work surface.  ([0036], discloses that the end effector 160 can be rotated using motors)

Regarding Claim 9:
The combination of Telleria, Funseth, and Tani, teaches the limitations of Claim 1.  Telleria further teaches:
wherein manipulating one or more of the mobile base assembly, the head assembly and the arm assembly to apply the coating material to the work surface via the head assembly includes one or more of: ([0023], discloses an automated drywall system that has a painting tool that can be positioned through the use of robotic manipulators; [0041], discloses the painting tool is located at the end of a robotic arm which is attached to a base and is manipulated by the movement of these structures)
controlling a spray fan width of the coating material applied to the work surface via the head assembly; ([0091], discloses a tunable spray gun 1210 (Fig 12) that controls the shape of the spray)
controlling a volume of the coating material provided to the head assembly; ([0085], discloses that the amount of coating material delivered to the spray gun can be controlled) 
and controlling a pressure of the coating material provided to the head assembly. ([0085], discloses that the pressure of the coating material can be controlled)

Regarding Claim 10:
The combination of Telleria, Funseth, and Tani, teaches the limitations of Claim 1.  Telleria further teaches:
wherein the arm assembly includes: a wrist assembly configured to enable rotation of the head assembly with respect to the arm assembly.  ([0036], discloses that the end effector 160 can be rotated using motors)

Regarding Claim 11:
The combination of Telleria, Funseth, and Tani, teaches the limitations of Claim 1.  Telleria further teaches:
wherein the arm assembly includes: a rotation assembly configured to enable rotation of the arm assembly with respect to the mobile base assembly. ([0029], discloses a robotic arm with suitable degrees of freedom which encompasses rotation with respect to a base)

Regarding Claim 12:
The combination of Telleria, Funseth, and Tani, teaches the limitations of Claim 1.  Telleria further teaches:
wherein the automated construction robot system includes a plurality of automated construction robots ([0108], discloses a network of multiple automated drywalling systems)

Regarding Claim 13:
The combination of Telleria, Funseth, and Tani discloses the limitations of Claim 1, in light of further teachings from Telleria, the limitations of Claim 12, upon which Claim 13 depends, are taught.  Telleria further teaches:
wherein the plurality of automated construction robots includes: a primary construction robot; ([0112], discloses that one robot can execute a computational planner to carry out tasks; [0129], discloses that a map is uploaded to the computational planner and used to create tool paths to address defects and apply coating)
and a scout construction robot. ([0109], discloses that the first and second automated drywall systems can have different computing capabilities encompassing one system scanning and processing vision data to upload a plan that is executed by the other system; [0113], discloses that a planner can be used to plan tasks for one or more systems by uploading maps created by one robot to a local or remote database where other robots can access and execute the planner; [0114], discloses that maps or models obtained by more than one system are able to be combined or stitched together and updated to create a larger map of the work area (i.e. scout scans and creates planner, uploading to a server.  A primary construction robot accesses the database and executes planner))

Regarding Claim 14:
The combination of Telleria, Funseth, and Tani discloses the limitations of Claim 1, in light of further teachings from Telleria, the limitations of Claim 13, upon which Claim 14 depends, are taught.  Telleria further teaches:
wherein the scout construction robot is configured to scan the target area and generate target area information. ([0113], discloses that a planner can be used to plan tasks for one or more systems by uploading maps created by one robot to a local or remote database where other robots can access and execute the planner)

Regarding Claim 15:
Telleria teaches:
A computer-implemented method, executed on an automated construction robot system, comprising: ([0037], discloses stored instructions executable by processors to complete tasks)
manipulating one or more of a mobile base assembly, a head assembly and an arm assembly to apply a coating material to a work surface via the head assembly; ([0031], discloses control system 322 that is coupled to vision systems 324 and 364 and movement systems of the base 328, arm 348, and end effector 368; [0041], discloses that end effector can be configured to apply coating material via painting end effector 160P)
processing non-target area information to generate one or more remedial instructions; ([0141], discloses the use of vision systems to scan a work surface before and after application of paint to determine appropriate toolpaths and generate instructions)
and manipulating one or more of the mobile base assembly, the head assembly and the arm assembly based, at least in part, upon the one or more remedial instructions; ([0139], discloses a planner that produces toolpaths enabling the automated drywalling system to apply paint or other coatings to a surface; [0145], discloses that the system can monitor coating material coverage and quality and update the toolpath accordingly; [0170],  discloses that system can monitor multiple variables (i.e. contact, forces, tool orientation, motor loads, measurement of applied paint) and update tool paths and parameters accordingly)
wherein: the mobile base assembly is configured to be displaceable within a work area, ([0024], Fig. 1-2 base unit (120))
the head assembly is configured to process the work 42H&K Docket No.: 159994.000xxHolland & Knight LLPAssignee: Ascend Robotics LLC10 St. James AvenueInventor: Askey et al.surface, ([0030], Fig. 1-2 end effector (160))
and the arm assembly is configured to moveably-couple the head assembly and the mobile base assembly and controllably-displace the head assembly with respect to the work surface. ([0028], Fig. 1-2 Robotic arm (140))
Telleria does teach a valve to control the flow rate and pressure of the coating applied to a work surface ([0085]).  Telleria does not teach a variable-duty-cycle control signal, however, Funseth does teach:
provide a variable-duty-cycle control signal to regulate a quantity of the coating material applied to the work surface, (Column 8 line 66 – column 9 line 1, discloses controlling volume of fluid sprayed from nozzle by a duty cycle; Column 19 lines 46-50, discloses varying the duty cycle based on real-time parameters; Column 6 lines 34-36, discloses generating a signal to control valves in the spray nozzle) 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the flow rate control in Telleria to incorporate the variable-duty-cycle signal as taught by Funseth in order to cover a larger dynamic range and to maintain a steady fluid droplet size at different travel speeds (Column 2 lines 1-6)
Telleria does teach processing a non-target area to generate instructions for remedial actions and controlling a robot to perform the actions.  Telleria nor Funseth teach that the remedial action is repairing one or more of a hole or a protruding screw or nail.  However, Tani does teach:
the one or more remedial instructions including instructions to one or more of: repair a hole in the work surface; repair a protruding screw in the work surface; and repair a protruding nail in the work surface, ([0041], discloses detecting the position and direction of holes via a detecting means and filling said hole with a screw)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the end effector and controller of Telleria to incorporate the hole detection and filling of the holes with screws in Tani because this would improve the efficiency of the mounting of the substrate to the wall in Telleria ([0040]).

Regarding Claim 16:
The combination of Telleria, Funseth, and Tani, teaches the limitations of Claim 15.  Telleria further teaches:
wherein the non-target area includes an area to which the coating material has already been applied. ([0166], discloses vision systems ability to detect paint coverage and quality; [0144], discloses monitoring temperatures, moisture, and contrast between coated area and not coated area)

Regarding Claim 17:
The combination of Telleria, Funseth, and Tani discloses the limitations of Claim 15, in light of further teachings from Telleria, the limitations of Claim 16, upon which Claim 17 depends, are taught.  Telleria further teaches:
wherein processing the non- target area information to generate the one or more remedial instructions includes: processing the non-target area information to identify an applied coating material defect within the non-target area. ([0144], discloses the detection of applied coating defects)

Regarding Claim 18:
The combination of Telleria, Funseth, and Tani discloses the limitations of Claim 15, in light of further teachings from Telleria, the limitations of Claim 17, upon which Claim 18 depends, are taught.  Telleria further teaches:
wherein manipulating one or more of the mobile base assembly, the head assembly and the arm assembly based, at least in part, upon the one or more remedial instructions includes: manipulating one or more of the mobile base assembly, the head assembly and the arm assembly to address the identified applied coating material defect. ([0145], discloses that the system can monitor coating material coverage and quality and update the toolpath accordingly to ensure desired quality is achieved; [0138],  discloses that system can monitor multiple variables (i.e. tool orientation, finish quality) and determine areas that need rework of painting)

Regarding Claim 19:
The combination of Telleria, Funseth, and Tani, teaches the limitations of Claim 15.  Telleria further teaches:
wherein the non-target area includes an area to which the coating material has not yet been applied. ([0141], discloses the use of vision systems to scan a work surface before application of paint to determine appropriate toolpaths and generate instructions)

Regarding Claim 20: 
The combination of Telleria, Funseth, and Tani discloses the limitations of Claim 15, in light of further teachings from Telleria, the limitations of Claim 19, upon which Claim 20 depends, are taught.  Telleria further teaches:
wherein processing the non- target area information to generate the one or more remedial instructions includes: processing the non-target area information to identify a surface defect within the non-target area. ([0141], discloses that a planner uses vision systems 324 and 364 to establish the condition of the wall before applying paint and update toolpath or map.  Conditions detected could be high or low points or other surface defects and the system uses the toolpath or map to compute how to address the defect)

Regarding Claim 21:
The combination of Telleria, Funseth, and Tani discloses the limitations of Claim 15, in light of further teachings from Telleria, the limitations of Claim 20, upon which Claim 21 depends, are taught.  Telleria further teaches:
wherein manipulating one or more of the mobile base assembly, the head assembly and the arm assembly based, at least in part, upon the one or more remedial instructions includes: manipulating one or more of the mobile base assembly, the head assembly and the arm assembly to address the identified surface defect. ([0180], discloses the system 100 can address a surface defect to prepare for the application of coating materials; [0142], discloses the system 100 can scan an area and update planning of tasks to include how joint compound or sanding should be applied to achieve a flat wall)

Regarding Claim 22:
Telleria teaches:
A computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by an automated construction robot system, cause the automated construction robot system to perform operations comprising: ([0037], discloses stored instructions executable by processors to complete tasks)
manipulating one or more of a mobile base assembly, a head assembly and an arm assembly to apply a coating material to a work surface via the head assembly; ([0031], discloses control system 322 that is coupled to vision systems 324 and 364 and movement systems of the base 328, arm 348, and end effector 368; [0041], discloses that end effector can be configured to apply coating material via painting end effector 160P)
processing non-target area information to generate one or more remedial instructions; ([0141], discloses the use of vision systems to scan a work surface before and after application of paint to determine appropriate toolpaths and generate instructions)
and manipulating one or more of the mobile base assembly, the head assembly and the arm assembly based, at least in part, upon the one or more remedial instructions; ([0139], discloses a planner that produces toolpaths enabling the automated drywalling system to apply paint or other coatings to a surface; [0145], discloses that the system can monitor coating material coverage and quality and update the toolpath accordingly; [0170],  discloses that system can monitor multiple variables (i.e. contact, forces, tool orientation, motor loads, measurement of applied paint) and update tool paths and parameters accordingly)
wherein: the mobile base assembly is configured to be displaceable within a work area, ([0024], Fig. 1-2 base unit (120))
the head assembly is configured to process the work 42H&K Docket No.: 159994.000xxHolland & Knight LLPAssignee: Ascend Robotics LLC10 St. James AvenueInventor: Askey et al.surface, ([0030], Fig. 1-2 end effector (160))
and the arm assembly is configured to moveably-couple the head assembly and the mobile base assembly and controllably-displace the head assembly with respect to the work surface. ([0028], Fig. 1-2 Robotic arm (140))
Telleria does teach a valve to control the flow rate and pressure of the coating applied to a work surface ([0085]).  Telleria does not teach a variable-duty-cycle control signal, however, Funseth does teach:
provide a variable-duty-cycle control signal to regulate a quantity of the coating material applied to the work surface, (Column 8 line 66 – column 9 line 1, discloses controlling volume of fluid sprayed from nozzle by a duty cycle; Column 19 lines 46-50, discloses varying the duty cycle based on real-time parameters; Column 6 lines 34-36, discloses generating a signal to control valves in the spray nozzle) 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the flow rate control in Telleria to incorporate the variable-duty-cycle signal as taught by Funseth in order to cover a larger dynamic range and to maintain a steady fluid droplet size at different travel speeds (Column 2 lines 1-6)
Telleria does teach processing a non-target area to generate instructions for remedial actions and controlling a robot to perform the actions.  Telleria nor Funseth teach that the remedial action is repairing one or more of a hole or a protruding screw or nail.  However, Tani does teach:
the one or more remedial instructions including instructions to one or more of: repair a hole in the work surface; repair a protruding screw in the work surface; and repair a protruding nail in the work surface, ([0041], discloses detecting the position and direction of holes via a detecting means and filling said hole with a screw)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the end effector and controller of Telleria to incorporate the hole detection and filling of the holes with screws in Tani because this would improve the efficiency of the mounting of the substrate to the wall in Telleria ([0040]).

Regarding Claim 23:
The combination of Telleria, Funseth, and Tani, teaches the limitations of Claim 22.  Telleria further teaches:
wherein the non-target area includes an area to which the coating material has already been applied. ([0166], discloses vision systems ability to detect paint coverage and quality; [0144], discloses monitoring temperatures, moisture, and contrast between coated area and not coated area)

Regarding Claim 24:
The combination of Telleria, Funseth, and Tani discloses the limitations of Claim 22, in light of further teachings from Telleria, the limitations of Claim 23, upon which Claim 24 depends, are taught.  Telleria further teaches:
wherein processing the non- target area information to generate the one or more remedial instructions includes: processing the non-target area information to identify an applied coating material defect within the non-target area. ([0144], discloses the detection of applied coating defects)

Regarding Claim 25:
The combination of Telleria, Funseth, and Tani discloses the limitations of Claim 22, in light of further teachings from Telleria, the limitations of Claim 24, upon which Claim 25 depends, are taught.  Telleria further teaches:
wherein manipulating one or more of the mobile base assembly, the head assembly and the arm assembly based, at least in part, upon the one or more remedial instructions includes: manipulating one or more of the mobile base assembly, the head assembly and the arm assembly to address the identified applied coating material defect. ([0145], discloses that the system can monitor coating material coverage and quality and update the toolpath accordingly to ensure desired quality is achieved; [0138],  discloses that system can monitor multiple variables (i.e. tool orientation, finish quality) and determine areas that need rework of painting)

Regarding Claim 26:
The combination of Telleria, Funseth, and Tani, teaches the limitations of Claim 22.  Telleria further teaches:
wherein the non-target area includes an area to which the coating material has not yet been applied. ([0141], discloses the use of vision systems to scan a work surface before application of paint to determine appropriate toolpaths and generate instructions)

Regarding Claim 27: 
The combination of Telleria, Funseth, and Tani discloses the limitations of Claim 22, in light of further teachings from Telleria, the limitations of Claim 26, upon which Claim 27 depends, are taught.  Telleria further teaches:
wherein processing the non- target area information to generate the one or more remedial instructions includes: processing the non-target area information to identify a surface defect within the non-target area. ([0141], discloses that a planner uses vision systems 324 and 364 to establish the condition of the wall before applying paint and update toolpath or map.  Conditions detected could be high or low points or other surface defects and the system uses the toolpath or map to compute how to address the defect)

Regarding Claim 28:
The combination of Telleria, Funseth, and Tani discloses the limitations of Claim 22, in light of further teachings from Telleria, the limitations of Claim 27, upon which Claim 28 depends, are taught.  Telleria further teaches:
wherein manipulating one or more of the mobile base assembly, the head assembly and the arm assembly based, at least in part, upon the one or more remedial instructions includes: manipulating one or more of the mobile base assembly, the head assembly and the arm assembly to address the identified surface defect. ([0180], discloses the system 100 can address a surface defect to prepare for the application of coating materials; [0142], discloses the system 100 can scan an area and update planning of tasks to include how joint compound or sanding should be applied to achieve a flat wall)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang (US Pub. No. 20170356730) is relating to detecting holes in a work surface and filling them.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John F Hobbs III whose telephone number is (571)272-5763.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F HOBBS III/Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664